2674
Notice of Pre-AIA  or AIA  Status
The present application is being examined pursuant to the pre-AIA  first to invent provisions. 
DETAILED ACTION 
The following is an Examiner’s Statement of Reasons for Allowance: 
	Applicants’ submission of 9 May 2022 persuasively presents substantial arguments that,  “because release of a drug from a pharmaceutical composition comprising microgranules is unpredictable, based on the cited art, the [person of skill in the art] POSA would not have had a reasonable expectation of success of preparing the claimed pharmaceutical composition,” particularly in the practice of a method to treat prostate cancer.  In support of their position on unpredictability, Applicants have submitted the Declaration of Marie-Anne Bardet, Ph.D., a named inventor, which Declaration details the long development cycle for the current invention, the length of which cycle arose from the unpredictability of release from microparticles of differing formulations, which release is impacted by polymer properties, such as molecular weight distribution, chain length, block structure, polymer-polymer interactions, crystallinity, glass transition temperature, chemical composition, hygroscopicity, degradation kinetics, and morphology, as well as drug properties, processing conditions, delivery platform properties.  Thus, Applicants have effectively established that the cited references fail to provide a reasonable expectation of success sufficient to render the claims at issue obviousness.  
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619



/TIGABU KASSA/Primary Examiner, Art Unit 1619